DETAILED ACTION
Status of the Application
Claims 23-42 have been examined in this application. In preliminary amendment, Applicant canceled claims 1-22 & 43-58. This communication is the first action on the merits. The Information Disclosure Statement (IDS) filed on January 9, 2020 has been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 23, and similarly claims 2-16) recite “a article of personal protective equipment (PPE); … storing at least one model for a plurality of confined spaces each having limited means of entry or exit, the at least one model based at least in part on respective sets of one or more characteristics of the plurality of confined spaces; … obtain one or more characteristics of a particular confined space having limited means of entry or exit, the one or more characteristics of the particular confined space identifying at least a type of the particular confined space; receive an indication of a task to be performed within the particular confined space; apply the at least one model to the one or more characteristics of the particular confined space to identify at least one hazard remediation technique, the at least one hazard remediation technique comprising the article of PPE for use within the particular confined space, … apply the at least one model to the one or more characteristics of the particular confined space by at least being configured to: determine an estimated amount of time to complete the task to be performed in the particular confined space; determine a status of one or more components of each of the plurality of articles of hazard remediation equipment that are the same type; and determine, based on the status of each of the plurality of articles of hazard remediation equipment, at least one particular article of hazard remediation equipment having a first component with remaining resources to operate for at least the estimated amount of time as the at least one hazard remediation technique; and output a notification indicating the at least one hazard remediation technique that includes an indication of the at least one particular article of hazard remediation equipment.” Claims 23-42, in view of the claim limitations, are directed to the abstract idea of store a model of confined spaces, obtain characteristics of a particular confined space, receive a task to be performed in the confined space, apply the model to the characteristics of the confined space to determine a hazard remediation technique, determine an estimated amount of time to complete the task, determine hazard remediation equipment with resources to operate for the amount of 
As a whole, in view of the claim limitations, each of the above limitations are directed to managing tasks performed by people that pose hazards requiring personal protective equipment (PPE), determining techniques and PPE to remedy the hazards, and outputting the remediation technique and PPE, which manages human behavior of human persons performing the tasks and produces instructions in the techniques and PPE to use in the tasks, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited store a model of confined spaces, obtain characteristics of a particular confined space, receive a task to be performed in the confined space, apply the model to the characteristics of the confined space to determine a hazard remediation technique, determine an estimated amount of time to complete the task, determine hazard remediation equipment with resources to operate for the amount of time of the task, and output a notification of the hazard remediation technique and equipment could all be reasonably interpreted as a human mentally memorizing model attributes of hazards in confined spaces, making observations of information of a particular confined space and tasks therein, mentally evaluating the memorized model and observed information to apply the model to the particular confined space,  mentally evaluating and using judgement to determine the hazard remediation technique, the time for the task, and the hazard remediation equipment, and a human mentally and manually outputting the notification of the technique using a pen and paper; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[a] system comprising: a article of personal protective equipment (PPE); a computing system comprising: a repository storing,” and “a computing device configured to …” in claim 23, and similarly claims 24-42, “based on sensor data” in claim 32, and “by a computing device” in claim 33; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Eberbach, et al. (US 20170185905 A1) at [0039] (disclosing the functions/acts of the invention may be implemented by instructions provided to and executed by a processor of a general purpose computer) and Applicant’s specification at [0137]-[0140] (disclosing the instructions may be executed by a general purpose microprocessors, and the techniques described herein may be implemented by any suitable structure). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the storing, obtaining, receiving, outputting, and 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 23-42 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-42 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Eberbach, et al. (US 20170185905 A1), hereinafter Eberbach.
	Regarding claim 23, Eberbach discloses a system comprising ([0006]-[0008], [0039]): 
a article of personal protective equipment (PPE) ([0055], the cognitive WHIP system recommends respiratory protection that is not over-protective or under-protective customized for a time period, sub-time period, or assigned task based on a worker's schedule, assigned tasks, and/or transit path); 
a computing system comprising ([0006]-[0008], [0039]): a repository storing at least one model for a plurality of confined spaces each having limited means of entry or exit, the at least one model based at least in part on respective sets of one or more characteristics of the plurality of confined spaces ([0106], [0111], the cognitive WHIP identifies indicators prior to chemical emission events, identifies which indicators correlate with the machinery or equipment operating at the time of the chemical emissions event based on scheduled operations to predict what chemical emission concentration levels are expected to occur in a chemical emission zone based on scheduled activities, and this information can be compiled in a database as the cognitive WHIP learns new correlations, [0097], the chemical emissions zones are bounded areas with a plurality of equipment and machines contributing chemical emissions, [0079], [0082]-[0083], a cognitive WHIP 350 for learning and prediction utilizing data and functions of the scheduler 320, which may be implemented as software or implemented in part in software, where such software may be stored in a non-transitory memory, wherein the scheduler 320 keeps track of a machinery and equipment list 440, which includes the actual chemical emissions output 445 associated with each production operation, ; 
a computing device configured to: obtain one or more characteristics of a particular confined space having limited means of entry or exit, the one or more characteristics of the particular confined space identifying at least a type of the particular confined space ([0065]-[0066], a chemical emission protection system may receive signals relating to chemical emissions generated in a work area and identify the chemical emissions as associated with a specific machine or piece of equipment operating in the work area, wherein the cognitive WHIP function identifies specific type of chemical emissions corresponding to a specific type of machine or operation, or has been configured to learn that a specific type of chemical emissions is associated with a specific type of machine or operation); 
receive an indication of a task to be performed within the particular confined space ([0067]-[0068], [0070], a chemical emissions protection system may identify a worker as present in a work area, including a list of workers to produce an assignment schedule for each worker, and the potential exposure of an identified worker by analyzing the identified worker's assignment schedule to identify one or more assigned tasks for the worker); 
apply the at least one model to the one or more characteristics of the particular confined space to identify at least one hazard remediation technique, the at least one hazard remediation technique comprising the article of PPE for use within the particular confined space ([0070], analyzing the identified worker's assignment schedule, identifying one or more assigned tasks for the worker, determining the work location(s) and/or operator station(s) at which the worker will be positioned in a work area for the assigned tasks, identifying the path used by the work to transit to the work location(s) and/or operator station(s), analyzing a chemical emissions map for the work area), wherein the computing device is configured to apply the at least one model to the one or more characteristics of the particular confined space by at least being configured to: 
determine an estimated amount of time to complete the task to be performed in the particular confined space ([0071]-[0072], [0074]-[0076], [0006]-[0008], wherein the system calculates a cumulative chemical emissions exposure for a worker for a scheduled time period before the worker arrives in the work area, compares the predicted chemical emissions exposure ; 
determine a status of one or more of the plurality of articles of hazard remediation equipment that are the same type; and
determine, based on the status of each of the plurality of articles of hazard remediation equipment, at least one particular article of hazard remediation equipment with remaining resources to operate for at least the estimated amount of time as the at least one hazard remediation technique ([0070]-[0071], [0074]-[0076], [0006]-[0008], for a scheduled time period  (i.e. for the estimated amount of time as the hazard remediation technique), when the chemical emissions exposure is above a predetermined safety threshold value for a time, the chemical emissions protection system may  implement a corrective action including adjusting the chemical emissions zone and/or worker schedule, including adjusting the period of time for the scheduled task (i.e. for the estimated amount of time as the hazard remediation technique), changing the prescribed  personal protective equipment, and allocate additional respiratory protection to the worker (i.e. determining the status – the previous allocated/prescribed equipment, and determining the remediation equipment – the PPE selected for the change or additionally allocated PPE), [0055], cognitive WHIP system may calculate expected chemical emission exposures for a worker and recommend respiratory protection that is not over-protective or under-protective (i.e., having the proper filtering functionality, NIOSH rating, full facemask, SCBA, etc.) for the predicted chemical emissions exposures thereby customizing for a time period, sub-time period, or assigned task based on the chemical emission maps and expected length of exposure to the chemical emission concentrations based on a worker's schedule, assigned tasks, and/or transit path); and
output a notification indicating the at least one hazard remediation technique that includes an indication of the at least one particular article of hazard remediation equipment ([0077], warnings may be transmitted to the worker in real time to alert the worker of the danger, a change in schedule, a change in .  
Regarding claim 24, Eberbach discloses the system of claim 23 (as above), wherein the computing device is further configured to: determine, by application of the at least one model to the one or more characteristics of the particular confined space, an anomaly in a proposed work configuration for the particular confined space ([0072]-[0073], the chemical emissions protection system of the WHIP monitors chemical emissions present in a chemical emissions zone, location of workers in the chemical emissions zone, a path taken by the workers through the emissions zone, changes in the state of machinery and equipment in the chemical emissions zone, and identify chemical emission sources contributing to the expected chemical emissions level in a chemical emissions zone in order calculate a cumulative predicted chemical emissions exposure for the workers (i.e. application of the model), and the chemical emissions protection system may compare the predicted chemical emissions exposure of the worker to a safety threshold value in the zone (i.e. anomalies), [0111], the cognitive WHIP is trained to identify which indicators correlate with the machinery or equipment operating at the time of the chemical emissions event based on the scheduled operation to recognize which indicators, chemical emission events, and scheduled activities are inter-related to predict what chemical emission concentration levels are expected to occur in a chemical emission zone based on scheduled activities (i.e. the model)).
Regarding claim 25, Eberbach discloses the system of claim 24 (as above), wherein identification of the at least one hazard remediation techniques comprises identification of the article of PPE based on the anomaly ([0076], [0006]-[0008], when the chemical emissions exposure is above a predetermined safety threshold value, the chemical emissions protection system may  implement a corrective action including adjusting the chemical emissions zone and/or worker schedule, including adjusting the period of time for the scheduled task, changing the prescribed  personal protective equipment, and allocate additional respiratory protection to the worker).  
Regarding claim 26, Eberbach discloses the system of claim 23 (as above), wherein the application of the at least one model to the one or more characteristics of the particular confined space comprises comparison of at least one of the respective sets of one or more characteristics of at least one of the plurality of confined spaces with the one or more characteristics of the particular confined space 
Regarding claim 27, Eberbach discloses the system of claim 26 (as above), wherein application of the at least one model to the one or more characteristics of the particular confined space comprises identification of one or more of the plurality of confined spaces having a same type as the type of the particular confined space ([0065], [0072], a chemical emission protection system may receive signals relating to chemical emissions generated in a work area and identify the chemical emissions as associated with a specific machine or piece of equipment operating in the work area, wherein the chemical emissions protection system may include a cognitive WHIP function that has learned to identify a specific type of chemical emissions corresponding to a specific type of machine or operation (i.e. the model space has characteristics of the same type as the particular confined space), and based on the location of one or more workers in the chemical emissions zone, a path taken by the workers through the zone, changes in the state of machinery and equipment in the zone, identify chemical emission sources contributing to the expected chemical emissions level in the, and calculate a cumulative predicted chemical emissions .  
Regarding claim 28, Eberbach discloses the system of claim 23 (as above), wherein the computing device is further configured to:  3Application No.:identify, based on a first hazard associated with the particular confined space and a second hazard associated with the particular confined space, a third hazard related to the first hazard and the second hazard that is not associated with the particular confined space ([0072], to calculate the cumulative emission exposure to the workers (i.e. the third hazard not associated with the zone related to the first and second hazard), the system identifies the path taken by the workers through the zone, changes in the state of machinery and equipment in the chemical emissions zone, identify chemical emission sources contributing to the expected chemical emissions level in a chemical emissions zone (i.e. the first and second machinery or sources contributing to expected emissions in the zone – first and second hazards associated with the zone/confined space), [0097], wherein a plurality of equipment and machines may contribute to chemical emissions concentrations within a bounded area, referred to as the chemical emissions zone  (i.e. the first and second machinery or sources contributing to expected emissions in the zone – first and second hazards associated with the zone/confined space)), wherein the computing device is further configured to identify the hazard remediation technique based on the third hazard, wherein the hazard remediation technique includes a recommended article of PPE ([0074]-[0076], the chemical emissions protection system determines whether the chemical emissions exposure for workers is above a predetermined safety threshold value, and if the worker's predicted or actual exposure is determined to be over the safety threshold value, the chemical emissions protection system 190 may implement corrective actions, including change the prescribed PPE for the worker to alter the type of respiratory protection, or allocate additional respiratory protection to the worker).  
Regarding claim 29, Eberbach discloses the system of claim 23 (as above), wherein the one or more characteristics of the particular confined space indicates one or more hazards associated with the particular confined space, wherein application of the at least one model to the one or more characteristics of the particular confined space comprises identification of at least additional one hazard not previously associated with the particular confined space ([0072], [0074]-[0076], the system identifies the path taken by the workers through the zone, changes in the state of machinery and equipment in the chemical emissions zone, identify chemical emission sources contributing to the expected chemical emissions level in a chemical emissions zone (i.e. the first and second machinery or sources contributing to expected emissions in the zone – first and second hazards associated with the zone/confined space), and then calculated the predicted exposure of the worker, determines whether the chemical emissions exposure for workers is above a predetermined safety threshold value, and if the worker's predicted or actual exposure is determined to be over the safety threshold value (i.e. the third hazard not previously associated with the confined space)),
Regarding claim 30, Eberbach discloses the system of claim 23 (as above), wherein the computing device is configured to apply the at least one model to the one or more characteristics of the particular confined space by at least being further configured to: determine, based on the status of one or more components of each of the plurality of articles of hazard remediation equipment, the at least one particular article of hazard remediation equipment having a second component with remaining resources to operate at least the estimated amount of time ([0074]-[0076], [0006]-[0008], the chemical emissions protection system implements corrective actions, including modifying the worker's task schedule by modifying the time for the scheduled tasks (i.e. operate at the estimated time), changing the prescribed PPE for the worker to alter the type of respiratory protection, or allocating additional respiratory protection to the worker (i.e. a second component having resources to operate during the estimated amount of time))
Regarding claim 31, Eberbach discloses the system of claim 23 (as above), wherein the computing device is further configured to: determine, based at least in part on one or more characteristics of the plurality of confined space, a sub-type of each confined space of the plurality of confined spaces, and update, based on the sub-type of each confined space of the plurality of confined spaces, the model ([0111], [0029], the cognitive WHIP is trained (i.e. update) to identify which indicators correlate with the machinery or equipment .
Regarding claim 32, Eberbach discloses the system of claim 23 (as above), wherein the article of PPE is a first article of PPE and wherein the article of PPE is a particular type of PPE ([0076], [0006]-[0008], the chemical emissions protection system may change the prescribed personal protective equipment and allocate additional respiratory protection to the worker  (i.e. the first PPE – the PPE selected for as the changed or additionally allocated PPE), [0055], cognitive WHIP system recommends respiratory protection that is not over-protective or under-protective (i.e., having the proper filtering functionality, NIOSH rating, full facemask, SCBA, etc.) (i.e. the first PPE -  the recommended PPE with the proper filter, NIOSH rating, facemask or not, SCBA or not, instead of the over protective PPE or under protective PPE)), the system further comprising: 
a plurality of articles of PPE that are the particular type of PPE, the plurality of articles of PPE including the first article of PPE and a second article of PPE ([0076], [0006]-[0008], the chemical emissions protection system may  implement a corrective action including changing the prescribed  personal protective equipment, and allocate additional respiratory protection to the worker (i.e. the previously prescribed and allocated – the second PPE, and the changed or additional PPE – the first PPE), [0055], cognitive WHIP system recommends respiratory protection that is not over-protective or under-protective (having the proper filtering functionality, NIOSH rating, full facemask, SCBA, etc.) for the predicted chemical emissions exposures thereby customizing for a time period, sub-time period, or assigned task based on the chemical emission maps and expected length of exposure to the chemical emission concentrations based on a worker's schedule, assigned tasks, and/or transit path (i.e. the recommended PPE – the first PPE, and the over or under-protective PPE – the second PPE)), 
wherein the computing device is configured to determine the at least one particular article of hazard remediation equipment as the at least one hazard remediation technique by at least being configured to:
determine, based on sensor data ([0088]-[0089], a monitoring interface 340 performs chemical emissions level monitoring by receiving signals from sensors representing chemical concentrations within chemical emissions zone(s), wherein monitoring interface 340 receives and stores date and time data 510 associated with PPE sensor signal data 512 (chemical concentrations) received from mobile chemical sensors of the workers, and the exposure calculator 516 integrates the received chemical emission concentration data to determine a cumulative chemical emissions exposure for each worker, and calculate cumulative actual chemical emissions exposure 518), a status of one or more components of the first article of PPE, the one or more components of the first article of PPE including the first component ([0065], [0072], a chemical emission protection system may receive signals relating to chemical emissions generated in a work area and identify the chemical emissions as associated with a specific machine or piece of equipment operating in the work area, and calculate a cumulative predicted chemical emissions exposure for the workers in the zone (i.e. based on sensor data, the status of the components), [0076], [0006]-[0008], when the calculated chemical emissions exposure (i.e. based on the sensor data) is above a predetermined safety threshold value, the chemical emissions protection system may implement a corrective action including changing the prescribed  personal protective equipment, and allocate additional respiratory protection to the worker  (i.e. determining the status of the first PPE – the selected change or additionally allocated PPE), [0055], cognitive WHIP system may calculate expected chemical emission exposures for a worker (i.e. based on the sensor data) and recommend respiratory protection that is not over-protective or under-protective (having the proper filtering functionality, NIOSH rating, full facemask, SCBA, etc.) for the predicted chemical emissions exposures thereby customizing for a time period, sub-time period, or assigned task based on the chemical emission maps and expected length of exposure to the chemical emission concentrations based on a worker's schedule, assigned tasks, and/or transit path (i.e. determining the status of the first PPE – the recommended  PPE, length of exposue the schedule, the path, the tasks)); 
determine, based on sensor data ([0088]-[0089], a monitoring interface 340 performs chemical emissions level monitoring by receiving signals from sensors representing chemical concentrations within chemical emissions zone(s), wherein monitoring interface 340 receives and stores date and time data 510 ,  a status of one or more components of the second article of PPE, the one or more components of the second article of PPE including a second component of the same type as the first component ([0065], [0072], a chemical emission protection system may receive signals relating to chemical emissions generated in a work area and identify the chemical emissions as associated with a specific machine or piece of equipment operating in the work area, and calculate a cumulative predicted chemical emissions exposure for the workers in the zone (i.e. based on sensor data, the status of the components), [0076], [0006]-[0008], when the calculated chemical emissions exposure (i.e. based on the sensor data) is above a predetermined safety threshold value, the chemical emissions protection system may implement a corrective action including changing the prescribed  personal protective equipment, and allocate additional respiratory protection to the worker (i.e. determining the status of the second PPE – the previously prescribed or allocated PPE), [0055], cognitive WHIP system may calculate expected chemical emission exposures for a worker (i.e. based on the sensor data) and recommend respiratory protection that is not over-protective or under-protective (having the proper filtering functionality, NIOSH rating, full facemask, SCBA, etc.) for the predicted chemical emissions exposures thereby customizing for a time period, sub-time period, or assigned task based on the chemical emission maps and expected length of exposure to the chemical emission concentrations based on a worker's schedule, assigned tasks, and/or transit path (i.e. determining the status of the second PPE – the unrecommended PPE, over protective PPE, or under protective PPE)); 
select, from the first article of PPE and the second article of PPE, based on the status of first component of the one or more components of the first article of PPE and the status of the second component of the one or more components of the second article of PPE, the first article of PPE as the at least one hazard remediation technique ([0076], [0006]-[0008], when the chemical emissions exposure is above a predetermined safety threshold value, the chemical emissions protection system may  implement a corrective action including changing the prescribed personal protective equipment, and allocate additional respiratory protection to the worker  (i.e. based on the second – the previous allocated/prescribed  
Regarding claims 33-41, these claims are substantially similar to claims 23-31, respectively, and are, therefore, rejected on the same basis as claims 23-31. While claims 33-41 are directed toward a method, Eberbach discloses a method as claimed. [0006], [0022]-[0023], [0034].
Regarding claim 42, Eberbach discloses the method of claim 33 (as above), further comprising: determining, by the computing device, an estimated exposure level indicating a degree to which a worker will be exposed to a particular hazard while in the particular confined space ([0070]-[0071], the chemical emission protection system determines the potential exposure to a worker by analyzing the worker’s assignment schedule, including, assigned tasks, location, operations, path, and chemical emissions for the work areas, [0082], the scheduler 320 tracks intended production output, deadlines, man-hours required to complete the intended production by the deadline(s), a list of workers available to staff the production jobs to meet the required man-hours, the cumulative actual chemical emissions exposure for each worker, and chemical emission output levels of each production operations, machines, and equipment, and the scheduler 320 assigns work tasks to one or more workers, where an estimated chemical emissions exposure is calculated for each task assigned during a work period); and 
determining, by the computing device, based on the estimated exposure level, from a plurality of workers, a particular worker permitted operate in the particular confined space ([0070]-[0071], if the stored total chemical emissions exposure associated with the worker is above a predetermined amount, the scheduler may adjust the assigned tasks for the worker to work location(s) and/or operator station(s) having lower chemical emissions to reduce the predicted amount of cumulative chemical emissions exposure for the worker, [0082], an estimated chemical emissions exposure is calculated for each task assigned during .

	

	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Eberbach, et al. (US 20170188166 A1) disclosing systems and methods for implementing corrective actions including PPE related to noise hazards;
Cheng, et al. (US 20190333178 A1) disclosing systems and methods that collect environmental information at indoor and outdoor spaces, use sensors to monitor PPE, and alert workers of hazards; and
Kritzler, et al. (US 20180012470 A1) disclosing systems and methods that determine and display the status of PPE required for use in a workstation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO

Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623